Citation Nr: 0926243	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran testified at hearings at the RO conducted by a 
Decision Review Officer in June 2006 and the undersigned 
acting Veterans Law Judge in July 2008.  

The Board remanded this claim in November 2008 in an effort 
to further develop evidence.


FINDING OF FACT

The preponderance of the evidence of record is against 
finding that the Veteran's claimed low back disorder, 
manifested by degenerative disc disease of the lumbar spine, 
is either related to service or that lumbar spine arthritis 
was manifested to a compensable degree within one year 
following separation from active duty.


CONCLUSION OF LAW

A low back disorder, manifested by degenerative disc disease 
of the lumbar spine, was not incurred or aggravated during 
active duty service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claim of entitlement to service 
connection, the requirements of the VCAA have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.

VA notified the Veteran in March 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The RO readjudicated the claim in 
the March 2009 supplemental statement of the case.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  
Here, the Veteran's service treatment records, along with 
post-service private and VA examination reports, have been 
obtained and associated with the claims file.  As noted in 
the Introduction, the Board has remanded the instant claim to 
the RO for additional development.  The requested development 
has been completed and copies of responses from VA medical 
personnel (examination addendum report) pertinent to the 
service connection claim on appeal have been associated with 
the claims file.  Also, March 2006 correspondence provided 
notice of the type of evidence necessary to establish 
disability ratings and effective dates.  Because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issue 
is ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.

Factual Background

The Veteran claims that he has a low back disorder as a 
result of his military service.  At his July 2008 hearing 
conducted by the undersigned, the Veteran testified that he 
first hurt his back in November 1972, and then again in 
December 1973.  See page six of hearing transcript 
(transcript).  He added that following his service separation 
he was first diagnosed with degenerative disc disease of the 
lumbar spine in 2004.  See page eight of transcript.  He 
conceded that no physician had been able to opine as to 
whether his degenerative disc disease was related to his 
military service.  See page 10 of transcript.

Service treatment records are negative for complaints, 
treatment, or diagnosis of a low back disorder at either the 
time of the Veteran's April 1971 enlistment examination or 
May 1974 separation examination.  The Veteran complained of 
back pain in January 1973; examination was normal.  In 
December 1973 he complained of back ache.  Sore muscle was 
diagnosed.  

A February 2004 private physical therapy report shows that 
the Veteran complained of low back pain since December 2003, 
which worsened in January 2004.  He denied any specific onset 
of pain, rather he complained of a gradual onset which was 
exacerbated by truck driving.  The examiner supplied a 
diagnosis of spinal degenerative disc disease, possibly 
secondary to cumulative micro trauma related to age and 
occupation.  Another February 2004 private medical record 
includes a diagnosis of degenerative disc disease.  

A private MRI (magnetic resonance imaging) report dated in 
March 2004 includes a diagnosis of lumbar spine degenerative 
changes.  

The report of an August 2005 VA orthopedic examination shows 
that the examining physician had an opportunity to review the 
Veteran's claims file.  The Veteran informed the examiner 
that he sprained his back in December 1973, but that 
following treatment the symptoms resolved and he had had no 
recurrence of the symptoms.  He added that he again began 
having back problems in the early 1990's when he was employed 
as a truck driver.  Chiropractic treatment provided him 
temporary relief.  Following examining the Veteran, a 
diagnosis of degenerative disc disease of the lumbar spine 
with back pain was supplied by the examiner.  He also 
diagnosed bilateral radiating pain into the Veteran's lower 
extremities.  The examiner observed that the Veteran was seen 
in December 1973 for complaints of low back sprain, with the 
symptoms resolving.  He added that it was less likely than 
not that the current degenerative disc disease in the lumbar 
spine is a "service connected problem."  

Pursuant to the Board's November 2008 remand, the VA examiner 
who conducted the August 2005 VA examination was requested to 
opine as to whether the Veteran's degenerative disc disease 
of the lumbar spine was related to or had its onset in 
service.  

The VA physician who conducted the August 2005 examination 
supplied an addendum report in January 2009.  He indicated 
that it was "highly unlikely" that the Veteran's 
degenerative disc disease had its onset during the Veteran's 
service.  He again pointed out that the Veteran was treated 
in December 1973 for back complaints but that these symptoms 
resolved with conservative management, and did not began 
again until the early 1990's.  The examiner noted that review 
of private medical records dated in 2004 gave no indication 
that the Veteran traced the onset of his symptoms to his 
active service.  He added that the Veteran's treating 
physician had attributed the degenerative disc disease to the 
cumulative effects of micro trauma.  

As pursuant to the Board's November 2008 remand, records 
(including a voluminous amount of medical records) were 
received from the Social Security Administration (SSA).  
Review of the these records, dated from 2002 to 2006, 
includes many treatment records (both VA and private).  An 
April 2007 SSA Disability Determination and Transmittal form 
shows that the Veteran's disability began in January 2004; a 
primary diagnosis of disorders of the back (discogenic and 
degenerative) was supplied.  While many show treatment 
afforded the Veteran for back complaints, none included a 
medical opinion linking the Veteran's back problems, to 
include degenerative disc disease, to his military service.  
Also, none show a diagnosis of degenerative disc disease 
within the first year following the Veteran's service 
separation.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.

Analysis

Following review of the complete evidentiary record, the 
Board finds that service connection for a low back disorder, 
to include degenerative disc disease, is not warranted.

Initially, the Board does acknowledge that the Veteran was 
treated in service for back complaints, including in December 
1973 at which time muscle soreness was diagnosed.  As noted, 
a diagnosis of a back-related disorder was not mentioned as 
part of the May 1974 separation examination.  Further, the 
Veteran, as discussed above, has essentially conceded that 
his in-service back problems resolved without residuals, and 
that he did not again experienced back problems until the 
1990's (more than 25 years following his service separation) 
as a result of employment-related (truck driving) activities.  
In light of the fact the service treatment records note the 
Veteran was seen on only two occasions for back-related 
complaints, no subsequent instances of complaints or 
treatment are documented, the Board finds the December 1973 
findings of muscle soreness was an acute and transitory event 
that resolved without any chronic residuals.  Consequently, 
direct service connection, on the basis that the claimed 
disorder became manifest in service and persisted, is not 
warranted.

Also, even in the light most favorable to the Veteran, he was 
not diagnosed with lumbar spine degenerative changes until 
2004, 30 years after his 1974 service separation.  Thus, as 
all the evidence of record is against finding a direct basis 
for service connection, the evidence is also not sufficient 
to establish entitlement to service connection on a 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a)(3).  
Further, a VA physician has essentially opined that no 
relationship exists between the Veteran's now diagnosed 
degenerative disc disease and his military service.  

The Board considered the Veteran's sincerely held opinion 
that his low back disorder is related to his military 
service.  The Veteran, however, is not trained in the field 
of medicine.  Hence, he is not competent to offer an opinion 
which requires specialized training.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In reaching this decision the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  The appeal as 
to this issue must be denied.  38 U.S.C.A. 38 U.S.C.A. 
§ 5107(b); see also Gilbert, at 54-56.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


